 



EXHIBIT 10.3
FORM OF EXECUTIVE SEPARATION AGREEMENT
BETWEEN THE BISYS GROUP, INC. AND ITS
NAMED EXECUTIVE OFFICERS (OTHER THAN THE CHIEF EXECUTIVE OFFICER)
[EXECUTIVE NAME AND ADDRESS]:
This letter will confirm the authorization of and your acceptance of the
specific terms and conditions of the “Key Executive” Separation Agreement that
the Compensation Committee of The BISYS Group, Inc. Board of Directors has
approved for you (the “Executive”).

1.   Termination for Just Cause       In the event that the Executive’s
employment is terminated by the Company for Just Cause, the Executive shall not
be entitled to any additional salary, annual incentive and/or benefit
continuation payments beyond the Executive’s employment termination date.      
For the purposes of the Separation Agreement, Termination for Just Cause shall
be defined as follows: (i) Any act of willful dishonesty by the Executive;
(ii) The Executive’s material failure to perform the duties ordinarily performed
by a person holding your executive office; or (iii) Activities by the Executive
which are materially harmful to the reputation of the Company and/or conviction
of a felony.   2.   Termination Due to Mental and/or Physical Disability      
In the event that the Executive’s employment is terminated due to the
Executive’s inability to perform his job responsibilities due to physical and/or
mental disability, the Executive shall be entitled to receive the following
benefits.

  a)   Ninety (90) days of full income replacement benefits under BISYS Exempt
Employee Short Term Disability policy.     b)   An additional lump sum payment
equal to nine (9) months of base salary pay.

    Payment of the lump sum payment described in 2b) above, will be made at the
end of the Executive’s one year of medical leave of absence and/or the
termination of the Executive’s actual BISYS employment status.   3.  
Termination Other Than For Cause or Change of Control       In the event that
the Executive’s employment is terminated by the Company (other than for Just
Cause or Disability as described above in sections 1) and 2), the Executive
shall be entitled to receive a lump sum payment equal to one (1) time the sum of
the (i) Executive’s present base salary and (ii) the greater of the Executive’s
present fiscal year’s annual “At Plan” incentive target amount or prior fiscal
year’s annual incentive settlement amount.   4.   Termination After a Change of
Control

 



--------------------------------------------------------------------------------



 



  a)   In the event the Executive’s employment terminates after a Change of
Control of The BISYS Group, Inc., the Executive shall be entitled to receive a
lump sum payment as outlined in paragraph 4c) below.     b)   For purposes of
this Separation Agreement, a Change of Control is defined as follows:        
Change of Control shall mean either (i) Approval by the stockholders of The
BISYS Group, Inc. of a merger, consolidation, liquidation or dissolution of The
BISYS Group, Inc., or the sale of all or substantially all of the assets of The
BISYS Group, Inc. in which the shareholders of The BISYS Group, Inc. immediately
before the consummation of the transaction do not own at least 51% of the voting
shares of the surviving successor, acquiring, or assuming corporation in such
transaction; or (ii) The acquisition by any person (including a group, within
the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934) or
beneficial ownership of 51% or more of The BISYS Group, Inc.’s then outstanding
voting securities.     c)   Effective only after a Change of Control of The
BISYS Group, Inc., the Executive may unilaterally terminate his employment
hereunder within twelve (12) months after the Change of Control date and he
shall receive a lump sum payment equal to two (2) times the sum of (i) the
Executive’s present base salary and (ii) the greater of the Executive’s present
fiscal year’s “At Plan” annual incentive target amount or prior fiscal year’s
annual incentive settlement amount.     d)   After the first twelve (12) month
period, and for the following twenty-four (24) month period, the Executive may
terminate his employment hereunder the “Good Reason” and receive the same lump
sum payment described in paragraph c) above.         For purposes of this
Agreement “Good Reason” shall mean any of the following:

  (i)   The assignment to the Executive by the company of reduced scope of
duties as compared with the Executive’s then positions, duties,
responsibilities, titles, or offices or any reduction in his duties or
responsibilities or any removal of the Executive from or any failure to re-elect
the Executive to any of such positions except in connection with the termination
of the Executive’s employment For Cause, Disability, or as a result of the
Executive’s death or by the Executive other than for Good Reason;     (ii)   A
reduction by the Company of the Executive’s base salary as then in effect prior
to the Change of Control;     (iii)   A reduction by the company in any of the
Executive’s annual incentive plan, minimum, “At Plan” or maximum incentive
amounts;     (iv)   A relocation of the Executive’s office which requires the
Executive to either relocate his residence or substantially change his commute
to work requirements; or     (v)   Failure by the Company to continue in effect
any substantial benefit or base salary and/or annual incentive plan in which the
Executive is then participating or plans providing the Executive with
substantially similar benefits or the taking of any action by the Company which
would adversely affect the Executive’s participation in or substantially reduce

 



--------------------------------------------------------------------------------



 



      the Executive’s benefits under any of such plans without offsetting
compensation of approximately equal value.

5.   Accelerated Vesting of Unvested Stock Options Granted Under All BISYS
Group, Inc. Stock Option and Restricted Stock Purchase Plans       All Stock
Options granted to the Executive under all BISYS Group, Inc. Stock Option and
Restricted Stock Purchase Plans prior to the Change of Control, will undergo
full and complete accelerated vesting, effective with a Change of Control, as
described in this Agreement.   6.   Accelerated Vesting of Unvested Employer
Match Funds within BISYS’ Executive Deferred Compensation Program       All
unvested employer match funds within BISYS’ Executive Deferred Compensation
Program will undergo full and complete accelerated vesting, effective with a
Change of Control, as described in this Agreement.   7.   Legal Fees       All
reasonable legal fees paid or incurred by the Executive pursuant to any dispute
or questions of interpretation relating to this Agreement shall be paid or
reimbursed by the Company if the Executive prevails in such dispute in whole or
in part.   8.   “Triggering” Amount Option       Should the value of aggregate
payments and benefits to be made to the Executive which are deemed to be
parachute payments as defined in Section 280G of the Internal Revenue Code of
1986, (the “Code”) as amended or any successor thereof, be deemed to include an
“excess parachute payment” under Section 280G of the Code, the Executive will
receive whichever of the following two (2) described alternatives that provides
the Executive with the greater total payment and benefit after the payment of
any applicable excise tax, as defined by Section 499S of the Code.

  a)   The entire aggregate payments and benefits as defined by this Agreement.
The Executive will be responsible for any excise tax, as defined by Section 499S
of the Code, associated with any payments which are beyond the Triggering
amount. (Triggering amount is equal to three (3) times the Executive’s “base
amount” as determined in accordance with said Section 280G of the Code.)     b)
  Reduced aggregate payments and benefits equal to one dollar ($1.00) less than
the Triggering Amount described in 8a) above. The allocation of any termination
payment or benefit reduction will be determined by the Executive.

     
 
   
Agreed
  Date
 
   
 
   
Agreed
  Date
 
   
 
   
Agreed
  Date

 